()rder issued October     /   ,   2012




                                               In The
                                  Qtinrt uf   prat
                         3FiftIi 1itrirt nf ixa at at1a
                                         No. 05-12-00092-CV


                          MICHAEL ARNOLD, ET AL., Appellants

                                                 V.

                          LIFE PARTNERS, INC., ET AL., Appellees


                                             ORDER

       We GRANT appellee Life Partners. Inc.’s October 4, 2012 motion for leave to supplement

its brief with supplemental authority.



                                                          //%:c/
                                                         AROLY(WRIGHT
                                                        CHIEF JUSTICE
                                                                        ,1